Inspection of the record shows that the same questions are involved here as were considered and decided in the case of Charles R. Jones v. D. A. Abernathy, 174 S.W. 682, in which an opinion was handed down November 21, 1914. Here the suit was by Jones against Nix upon one of the collateral notes mentioned in the Abernathy Case. The court peremptorily instructed the jury to return a verdict for the defendant. Judgment was entered accordingly.
We have reviewed the authorities cited in the briefs of the parties. Having heretofore held in the Abernathy Case that, by reason of the provisions of the stock and bond law (Vernon's Sayles' Civil Statutes, arts. 6717 to 6732), the original note for $28,000 was absolutely void, and that appellant, as the holder of the collateral notes, was not entitled to recover against the several makers thereof, because the invalidity of the principal debt bars all right of the holder thereof to collect the collaterals in his hands, the judgment is affirmed.
HENDRICKS, J., not sitting.